      Case 1:20-cr-00294-MLB-CCB Document 1 Filed 08/04/20 Page 1 of 4

ORIGINAL                                                            -.
                                                                         FILEDINOPENCOURT
                                                                           IJ.S.D.C.   -   Allanla

                   IN THE UNITED STATES DISTRICT COURTr.    AUG 042020
                  FOR THE NORTHERN DISTRICT OF GEORdA
                                                        JAMES N. I-IATrEN Clerk
                            ATLANTA DIVISION
                                                                                             Deputy Clerk




    UNITED STATES OF AMERICA                  Criminal Indictment

          V.                                  No.      :2OCR 294
    BEN’ANDRE JAVON GOOLSBY




 THE GRAND JURY CHARGES THAT:

                             Counts One through Six
      (False Statement to a Licensed Firearms Dealer —18 U.S.C.      § 922(a)(6))
    On or about the dates listed below, in the Northern District of Georgia, the
 defendant, BEN’ANDRE JAVON GOOLSBY, did knowingly make a false and
 fictitious written statement to Arrowhead Pawn Shop, a licensed dealer of firearms
 within the meaning of Chapter 44, Title 18, United States Code, in connection with

 the acquisition of the firearms listed below, which statement was intended and
 likely to deceive Arrowhead Pawn Shop as to a fact material to the lawfulness of
 the sale of said firearms, in that the defendant falsely represented that he was not
 under indictment in any court for an offense punishable by more than one year of

 imprisonment, when, in fact, as the defendant then well knew, he was under
 indictment in the Superior Court of Rockdale County, Georgia, Case No. 2014-CR-
 1084-I, for at least one of the following crimes punishable by imprisonment for a

 term exceeding one year; that is, Smash-and-Grab Burglary and Burglary in the
 Second Degree:
     Case 1:20-cr-00294-MLB-CCB Document 1 Filed 08/04/20 Page 2 of 4




     Count          Date                             Firearm

        1        5/11/2020                 one (1) Taurus, Model C2C,
                                           9mm semiautomatic pistol

       2         8/5/2019                    one (1) Clock, Model 27,
                                         .40 caliber semiautomatic pistol

       3        4/11/2019                one (1) Del-Ton, Model DTI-15,
                                        5.56 caliber semiautomatic pistol

       4        2/18/2019                one (1) Clock, Model 26 Gen3,
                                           9mm semiautomatic pistol

       5        11/10/2018                one (1) Clock, Model 30 Cen4,
                                         .45 caliber semiautomatic pistol

       6        10/27/2018                   one (1) Clock, Model 42,
                                        .380 caliber semiautomatic pistol

   All in violation of Title 18, United States Code, Section 922(a) (6).

                        Counts Seven through Twelve
     (Receipt of Firearm by a Person under Indictment —18 U.S.C. 922(n))

   On or about the dates listed below, in the Northern District of Ceorgia, the
defendant, BEN’ANDRE JAVON COOLSBY, who was then under indictment in
the Superior Court of Rockdale County, Ceorgia, Case No. 2014-CR-1084-I, for at
least one of the following crimes punishable by imprisonment for a term exceeding

one year; that is, Smash-and-Crab Burglary and Burglary in the Second Degree,
did willfully receive firearms as set forth below, said firearms having been shipped
and transported in interstate and foreign commerce:


     Count         Date                              Firearm

       7        5/11/2020                  one (1) Taurus, Model C2C,
                                            9mm semiautomatic pistol

       8         8/5/2019                    one (1) Clock, Model 27,
                                         .40 caliber semiautomatic pistol


                                           2
      Case 1:20-cr-00294-MLB-CCB Document 1 Filed 08/04/20 Page 3 of 4




     Count         Date                             Firearm

        9       4/11/2019                one (1) Del-Ton, Model DTI-15,
                                        5.56 caliber semiautomatic pistol

       10       2/18/2019                one (1) Clock, Model 26 Cen3,
                                           9mm semiautomatic pistol

       11       11/10/2018               one (1) Glock, Model 30 Gen4,
                                        .45 caliber semiautomatic pistol

       12       10/27/2018                   one (1) Clock, Model 42,
                                        .380 caliber semiautomatic pistol

   All in violation of Title 18, United States Code, Section 922(n).

                               Forfeiture Provision
   Upon conviction of one or more of the offenses alleged in this Indictment, the
defendant shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any and all
firearms and ammunition involved in the commission of the offenses(s), including,
but not limited to, the following firearms:
   (a) one (1) Taurus, Model C2C, 9mm semiautomatic pistol bearing serial
      number ABC364241;

   (b) one (1) Clock, Model 27, .40 caliber semiautomatic pistol bearing serial
      number CGR993;

   (c) one (1) Del-Ton, Model DTI-15, 5.56 caliber semiautomatic pistol bearing
      serial number DTI-S185532;
   (d) one (1) Clock, Model 26 Gen3, 9mm semiautomatic pistol bearing serial
      number BDWC142; and

   (e) one (1) Clock, Model 30 Cen4, .45 caliber semiautomatic pistol bearing serial
      number BFFX77O.



                                          3
      Case 1:20-cr-00294-MLB-CCB Document 1 Filed 08/04/20 Page 4 of 4




   If any of the above-described forfeitable property, as a result of any act or
omission of the defendant:
   (a) cannot be located upon the exercise of due diligence;
   (b) has been transferred or sold to, or deposited with, a third party;

   (c) has been placed beyond the jurisdiction of the court;
   (d) has been substantially diminished in value; or
   (e) has been commingled with other property which cannot be divided without

      difficulty,
the United States intends to seek forfeiture of any other property of the defendant
up to the value of the forfeitable property, pursuant to Title 21, United States Code,
Section 853(p) and Title 28, United States Code, Section 2461(c).


                                           A         7)1/14                    BILL


                                                      FORPI’ERSON

BYUNG I. PAK
 United States Attorney


THEODORE ~ HE4TZI’ERG
 Assistant Jilnited States Attorney
 Georgia Bar No. 718163

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                          4
